DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-15 are allowed because the prior art of record, fails to anticipate or render obvious the features of: 
An electronic device, comprising: 
at least one communication circuit configured to provide communication with a first external electronic device or a second external electronic device; 
at least one processor configured to be operatively connected to the at least one communication circuit; and 
a memory configured to comprise device registration request information and to be operatively connected to the electronic device, 
wherein the memory stores instructions configured, when executed, to cause the electronic device to: 
transmit a device registration request comprising at least the device registration request information for registering the electronic device in the second external electronic device to the first external electronic device through the at least one communication circuit when first communication with the first external electronic device is established; 
receive a response to the device registration request from the first external electronic device; receive device registration update information updated based on the device registration request of the electronic device from the second external electronic device through the at least one communication circuit based on the response when second communication with the second external electronic device is established; and 
store the received device registration update information in the memory, 
wherein device initialization count information indicating a device initialization count of the electronic device is stored in the memory, and 
wherein the instructions are configured to cause the electronic device to transmit LEE et al.Application No. 17/258,507Response to Office Action dated May 23, 2022the device initialization count information about the electronic device to the second external electronic device through the at least one communication circuit when the second communication with the second external electronic device is established. (see claims 1, 9, and 15)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643